Title: Lafayette to Thomas Jefferson, 10 October 1815
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


          
            My dear friend
            La Grange October 10h 1815
          
          A Long while Has Elapsed Since I Had the pleasure to Hear from you—I might Say a Century Was I to Reckon upon the Succession of Revolutions and dynasties—But as Royal and imperial Cycles are to you and me very Secondary objects, I only mean the true time during which I Have Been deprived of your Correspondance
          In your Letters of Last year, anterior to the first Abdication of Bonaparte, you Had Expressed a due Sense of that Character who Having it in His Power to Be a Blessing did prefer to Become a Curse to Mankind. His despotism and His follies Had made the Restoration of the Bourbons, notwithstanding foreign intrusion invasion, a popular Event—They Returned the Compliment. Their prejudiced mismanagement, the more Glaring improprieties of Privilege-men Gave Napoleon the Opportunity to Reappear as a Representative of the Revolution. Whatever may Have Been a few Subaltern Intrigues, the Great, the Efficacious Conspiracy in His Behalf may Be attributed to the Counter Revlutionary party.
          in those transactions I took No part altho’ I would Have Readily assisted in Opposing Napoleon Had Not the patriotic System met the Same objections which Had Ruined the Constitutional throne of 92.
          We then Have Seen the Imperial destroyer of french Liberty Reassuming a Republican Language, Bowing to national Sovereignty, allowing a free press, and altho’ Vindictive or Arbitrary  acts too often Betray’d old Habits, persuading many patriots to Rejoice at His Conversion—Not So did I—But While I Shunned personal Communication with Him, I declared that, if a free Representation was Convened, I would Stand a Candidate—we were, my Son and myself elected.
          at the Same time a million of foreign invaders were, in Concert with Lewis the 18t and the elder Branch of His family, Led Against Bonaparte, was it Said, against what and whom the Event Has proved—the defense of national independance and territory Became, of Course, our principal object. it was my opinion that Unanimity and vigor Could Better Be Roused By a popular than By the Imperial Government—The Majority of the Assembly and Army depended more on the General Ship of Napoleon altho’ His whole troops did  little Exceed two Hundred thousand. So we all joined on that Line of Resistance. No impediment was thrown, Every Assistance was Given. Never did our Heroïc Army fight Better than at waterloo. a Stubborn Mistake of Bonaparte Lost the day. He deserted His Soldiers, and Determined to dissolve our Assembly, usurp dictatorial powers, prefering the chances of Confusion and involving destruction to those of firmness and patriotism. That part of the impending Evils was timely prevented. it might Have Been the Case with the other part, altho’ Coming upon us in a Storm, Had Not the old  diplomacy p in poland, Napoleon’s policy in Spain, the Spirit of pilnitz in 91, and of the Last Congress at vienna Been far Surpassed By the present Coalition.
          inclosed you will find a few pieces Relative to our Late House of Representatives. their declaration of the 5t July 1815 Congenial with the principles of 1789 are an additional proof that if the french people Have deplorably Erred in the means they Have Steadily persevered in the primary object of the Revolution.
          
          I am Returned to my Retirements of La Grange where I Shall Remain with my family provided no foreigners are to Be quartered Here—My eleventh Grand child, George’s Son, Has in addition to the family Name of Gilbert Received the friendly Name of Thomas—He is Born to freedom—the Cause of french, of European liberty is far from Being Lost.
          M. de tracy’ Health is much altered—His Sight forsakes Him—He However Attends the House of Peers—He Shares in my anxiety to Hear from you.
          Adieu, my dear friend, Be pleased to present my Best Respects to Mrs Randolph—I Have Been Lately very Happy in the Acquaintance of our young general Scott, and Colonel Mercer’s Son who travels with Him. I am Sure You often Remember your Affectionate Grateful friend
          Lafayette
        